DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are all the claims pending in the application. Claims 1, 3, 5-11, 13, and 15-20 are rejected. Claims 2, 4, 12, and 14 are objected to. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “further configured to capture 3D image data”. It is unclear whether the “3D image data” refers back to the identically recited feature of independent claim 1 (from which claim 5 depends). If it does, the limitation should be amended to recite “the 3D image data”. 
Claim 6 is rejected by virtue of its dependency on claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9-11, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0372183 to Groble et al. (hereinafter “Groble”).
As to independent claim 1, Groble discloses a three-dimensional (3D) imaging system configured to implement virtual grading of package walls in commercial trailer loading (Abstract and [0012-0013] discloses that Groble is directed to a 3D imaging system that ranks package wall scores, the package walls comprising packages loaded into a trailer), the 3D imaging system comprising: a 3D-depth camera configured to capture 3D image data, the 3D-depth camera oriented in a direction to capture a set of 3D image data of a vehicle storage area ([0013] and Fig. 1 discloses a monitor 102 including a three dimensional camera which is able to measure depth of pixels in the captured image, the monitor being directed into the trailer so as to visualize the building of package walls as the trailer is loaded), a 3D data analytics application (app) executing on one or more processors communicatively coupled to the 3D-depth camera ([0014] discloses that the monitor 102 is coupled to a server or processor 104 which provides wireless communication to terminals 106), the 3D data analytics app configured to: determine, based on the set of 3D image data, a package wall within the vehicle storage area, and assign a wall grade to the package wall ([0019-0022] discloses that a package wall 108 is imaged by the monitor and graded based on a number of features including the number of (desirable) "T" formations, the number of gaps, the total gap area, the number of overhangs, the total overhang area, the number of non-level packages, the total non-level area of packages, the number of loader pose violations, and the weight of the package during a loader pose violations), wherein the package wall is defined within the set of 3D image data by a plurality of packages each having a similar depth dimension, and wherein the package wall has a wall height ([0022] discloses that a package wall is considered to be a single depth layer of packages; Fig. 2 shows that the wall has a height).
As to claim 3, Groble further discloses that the 3D data analytics app determines image wall portions within the set of 3D image data of the package wall, wherein the 3D data analytics app determines a package density value for each image wall portion of the package wall, and wherein the 3D data analytics app determines the wall grade based on each package density value of each image wall portion ([0019-0022] discloses that the wall score is determined based on wall quality scores including evaluating a number of desirable “T” formations which convey a density of boxes forming the “T”). 
As to claim 5, Groble further discloses that the 3D-depth camera is further configured to capture 3D image data a second set of 3D image data of the vehicle storage area, wherein the 3D data analytics app is further configured to: determine, based on the second set of 3D image data, a second package wall within the vehicle storage area, and assign a second wall grade to the second package wall, wherein the second package wall is defined within the second set of 3D image data by a second plurality of packages each having a second similar depth dimension, and wherein the second package wall has a second wall height, determine an overall wall grade of the vehicle storage area based on at least the wall grade and the second wall grade ([0019-0022] discloses that another package wall is imaged by the monitor and graded based on a number of features including the number of (desirable) "T" formations, the number of gaps, the total gap area, the number of overhangs, the total overhang area, the number of non-level packages, the total non-level area of packages, the number of loader pose violations, and the weight of the package during a loader pose violations, wherein each package wall is considered to be a single depth layer of packages; Fig. 2 shows that the wall has a height; the per-wall scores are aggregated into a per-trailer-section score). 
As to claim 7, Groble further discloses a dashboard app, the dashboard app configured to execute on a client device, and wherein the dashboard app is configured to receive the wall grade of the package wall and render the wall grade on a display of the client device ([0014] discloses that terminals 106 receive the wall scores for display, such terminals necessarily requiring software/app that performs such processing).
As to claim 9, Groble further discloses a server, the server communicatively coupled to the one or more processors, wherein the server receives the wall grade from the one or more processors, and wherein the server transmits the wall grade to the dashboard app ([0014-0016] discloses a server 104 that obtains the wall scores and transmits them to the client terminals 106). 
As to claim 10, Groble further discloses that the 3D-depth camera and the one or more processors are housed in a mountable device (Fig. 1 shows that the monitor 102 and server 104 are coupled and housed in a mountable fashion so as to observe the loading portion of the trailer). 

Independent claim 11 recites a three-dimensional (3D) imaging method for implementing virtual grading of package walls in commercial trailer loading (Abstract and [0012-0013] discloses that Groble is directed to a 3D imaging system that ranks package wall scores, the package walls comprising packages loaded into a trailer), the 3D imaging method comprising steps performed by the system recited in independent claim 1. Accordingly, claim 11 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claims 13, 15, 17, and 19 recite features nearly identical to those recited in claims 3, 5, 7, and 9, respectively. Accordingly, claims 13, 15, 17, and 19 are rejected for reasons analogous to those discussed above in conjunction with claims 3, 5, 7, and 9, respectively.

Independent claim 20 recites a tangible, non-transitory computer-readable medium storing instructions for implementing virtual grading of package walls in commercial trailer loading (Abstract and [0012-0013] discloses that Groble is directed to a 3D imaging system that ranks package wall scores, the package walls comprising packages loaded into a trailer; [0036] discloses a tangible computer-readable storage medium for storing code that performs the disclosed algorithm), that when executed by one or more processors cause the one or more processors to perform steps performed by the system recited in independent claim 1. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Groble in view of U.S. Patent Application Publication No. 2016/0047646 to Ochsendorf et al. (hereinafter “Ochsendorf”). 
As to claim 6, Groble does not expressly disclose that the at least the second similar depth dimension is different from the similar depth dimension, or wherein the second wall height is different from the wall height. However, Ochsendorf discloses that package walls within a trailer can have varying depths and heights (Figs. 5A-5B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Groble such that the various package walls have differing heights or depths, as taught by Ochsendorf, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to adapt the loading process to various sized packages. 

Claim 16 recites features nearly identical to those recited in claim 6. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 6. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Groble in view of U.S. Patent No. 10,867,275 to Dholakia et al. (hereinafter “Dholakia”).
As to claim 8, Groble does not expressly disclose that the dashboard app is further configured to display a graphical representation of the package wall, the similar depth dimension, and the wall height of the package wall on the display of the client device. 
Dholakia, like Groble, is directed to optimizing utilization when loading packages into a loading space (Abstract). Dholakia discloses an agent application which runs on user interface 221, the application displaying a graphical representation of package walls in the loading space, the package walls having various depth dimensions and heights (Figs. 6A-B and col. 10, line 54 to col. 12, line 63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Groble to display a graphical representation of the package walls and dimensions on the agent application, as taught by Dholakia, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to assist the loader in optimizing packing.

Claim 18 recites features nearly identical to those recited in claim 8. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 8.

Allowable Subject Matter
Claims 2, 4, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2020/0130961 to Diankov discloses a system for optimizing the loading of packages onto a pallet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEAN M CONNER/Primary Examiner, Art Unit 2663